         Case 5:18-cv-05711-BLF Document 96 Filed 07/08/19 Page 1 of 4



 1   JONATHAN M. JACOBSON (NYS Bar No. 1350495)
     jjacobson@wsgr.com
 2   WENDY H. WASZMER (admitted pro hac vice)
     wwaszmer@wsgr.com
 3
     DANIEL P. WEICK (admitted pro hac vice)
 4   dweick@wsgr.com
     WILSON SONSINI GOODRICH & ROSATI
 5   Professional Corporation
     1301 Avenue of the Americas, 40th Floor
 6   New York, New York 10019
     Telephone: (212) 999-5800
 7
     Facsimile: (212) 999-5899
 8
     LISA A. DAVIS, State Bar No. 179854
 9   ldavis@wsgr.com
     WILSON SONSINI GOODRICH & ROSATI
10   Professional Corporation
11   650 Page Mill Road
     Palo Alto, California 94304
12   Telephone: (650) 493-9300
     Facsimile: (650) 493-6811
13
     Attorneys for Defendant Symantec Corporation
14

15
                                    UNITED STATES DISTRICT COURT
16
                                   NORTHERN DISTRICT OF CALIFORNIA
17

18
     NSS LABS, INC.,                                  )   CASE NO.: 5:18-cv-05711 (BLF)
19                                                    )
                      Plaintiff,                      )   DEFENDANT SYMANTEC
20                                                    )   CORPORATION’S RESPONSE TO
             v.                                       )
                                                      )   THE JUSTICE DEPARTMENT’S
21                                                        STATEMENT OF INTEREST
     CROWDSTRIKE, INC., SYMANTEC                      )
22   CORPORATION, ESET, LLC, AND ANTI-                )
     MALWARE TESTING STANDARDS                        )
23   ORGANIZATION, INC., AND DOES 1-50,               )   The Honorable Beth Labson Freeman
                                                      )
24                    Defendants.                     )
                                                      )
25                                                    )
                                                      )
26                                                    )
                                                      )
27                                                    )

28
     DEFENDANT SYMANTEC CORPORATION’S RESPONSE TO
     THE JUSTICE DEPARTMENT’S STATEMENT OF INTEREST
     CASE NO.: 5:18-CV-05711 (BLF)
         Case 5:18-cv-05711-BLF Document 96 Filed 07/08/19 Page 2 of 4



 1           Symantec Corporation submits this response to the Statement of Interest filed by the

 2   Justice Department’s Antitrust Division. ECF 91. As explained below, the Division’s

 3   submission – even if correct – should have no bearing on the Court’s disposition of the motions

 4   to dismiss.

 5           1. The SDOAA does not provide an “exemption” from the antitrust laws. Instead, the

 6   statute represents a legislative determination that the rule of reason – not the per se rule – applies

 7   to standard setting activities of defined SDOs. That simply means the plaintiff must prove actual

 8   harm to competition, rather than relying on an inflexible rule of law.

 9           2. Symantec does not believe so, but perhaps the Division is right that there is a factual

10   question about whether AMTSO’s membership lacks the balance the statute requires for the

11   exclusion from per se analysis to apply. Either way, it makes no difference to the outcome of the

12   pending motions. Whether or not the SDOAA applies to AMTSO, the per se rule is inapplicable

13   to the allegations in NSS’ Complaint. There are four principal reasons.

14           First, the setting of the standard and the alleged agreement to abide by it are supported by

15   the plausible efficiency justification of transparency and concomitant greater accuracy in testing.

16   See Nw. Wholesale Stationers, Inc. v. Pac. Stationery & Printing Co., 472 U.S. 284, 294 (1985);

17   Paladin Assocs., Inc. v. Mont. Power Co., 328 F.3d 1145, 1155 (9th Cir. 2003); Bay Area

18   Surgical Mgmt. LLC v. Aetna Life Ins. Co., No. 15-cv-01416-BLF, 2016 WL 3880989, at *8, *13

19   (N.D. Cal. July 18, 2016) (dismissal where “Plaintiffs have not explained how the [conduct] has

20   no plausible procompetitive effects”). See generally ECF 42 at 8-10.

21           Second, there is no allegation of an “agreement between companies to disadvantage

22   direct competitors.” Bay Area Surgical, 2016 WL 3880989, at *12. NSS is not a competitor of

23   any Defendant and alleges nothing to suggest that any Defendant’s rivals were disadvantaged in

24   any way.

25           Third, NSS has not alleged that Defendants individually or collectively possessed market

26   power in any relevant market. See id. at *10 (“In cases alleging boycotts, Defendants must

27

28
                                                      -1-
     DEFENDANT SYMANTEC CORPORATION’S RESPONSE TO
     THE JUSTICE DEPARTMENT’S STATEMENT OF INTEREST
     CASE NO.: 5:18-CV-05711 (BLF)
         Case 5:18-cv-05711-BLF Document 96 Filed 07/08/19 Page 3 of 4



 1   ‘possess[ ] market power or exclusive access to an element essential to competition.’”) (quoting

 2   Nw. Wholesale Stationers, 472 U.S. at 296).

 3           Fourth, and finally, as the Court recognized at the hearing – and NSS did not even try to

 4   dispute – the AMTSO standard is entirely voluntary. ECF 86 at 49:15-16, 50:2-51:19. Neither

 5   the Division nor NSS cite any case, nor Symantec is aware of any, that applies the per se rule to

 6   any kind of standard setting – and certainly not where the standard is voluntary.

 7           The Division’s Statement, therefore, even if accepted at face value, does not affect the

 8   outcome. The per se rule does not apply here as a matter of law.

 9           3. The Division does not address the rule of reason claims. As was made clear at the

10   hearing, there is no allegation of market power and no facts to suggest that competition has been

11   harmed. ECF 86 at 52:20-55:9. Whether or not the SDOAA applies, therefore, the rule of

12   reason claims surely should be dismissed – with leave to replead – on that basis alone.

13           4. The Division’s Statement is problematic even on its own terms. The entire premise of

14   the submission is that AMTSO is not balanced between testers and vendors. But as AMTSO’s

15   papers have explained, membership in the organization is open to anyone, and there are simply

16   more non-testers (31) than testers (10) in the organization (and in the marketplace). ECF 52

17   (Hawes Decl.), Exhs. A, D. If the Division is suggesting that AMTSO must limit the number of

18   non-testers, that would seem to raise more serious antitrust issues than any concern the Division

19   has raised. Who would have to be expelled? How would expulsions be determined? Nothing in

20   the Division’s submission addresses these issues.

21           5. The Division has every right to be heard, and its participation should not be

22   discouraged. But this submission came without any warning to counsel for Defendants, and with

23   no opportunity to address the issues before filing. It also came five months after briefing on the

24   motions was completed, and almost four weeks after the hearing. Had the Division given notice,

25   the omissions in its Statement might have been avoided.

26

27

28
                                                      -2-
     DEFENDANT SYMANTEC CORPORATION’S RESPONSE TO
     THE JUSTICE DEPARTMENT’S STATEMENT OF INTEREST
     CASE NO.: 5:18-CV-05711 (BLF)
         Case 5:18-cv-05711-BLF Document 96 Filed 07/08/19 Page 4 of 4



 1   Dated: July 8, 2019                              Respectfully submitted,

 2
                                                      WILSON SONSINI GOODRICH & ROSATI
 3                                                    Professional Corporation
 4
                                                      s/ Jonathan M. Jacobson
 5
                                                      Jonathan M. Jacobson (NYS Bar No. 1350495)
 6                                                    jjacobson@wsgr.com
                                                      Wendy H. Waszmer (admitted pro hac vice)
 7                                                    wwaszmer@wsgr.com
                                                      Daniel P. Weick (admitted pro hac vice)
 8
                                                      dweick@wsgr.com
 9                                                    1301 Avenue of the Americas, 40th Floor
                                                      New York, New York 10019
10                                                    Telephone: (212) 999-5800
                                                      Facsimile (212) 999-5899
11
                                                      Lisa A. Davis, State Bar No. 179854
12
                                                      ldavis@wsgr.com
13                                                    650 Page Mill Road
                                                      Palo Alto, California 94304
14                                                    Telephone: (650) 493-9300
                                                      Facsimile: (650) 493-6811
15

16                                                    Attorneys for Defendant Symantec Corporation

17

18

19

20
21

22

23

24

25

26

27

28
                                                        -3-
     DEFENDANT SYMANTEC CORPORATION’S RESPONSE TO
     THE JUSTICE DEPARTMENT’S STATEMENT OF INTEREST
     CASE NO.: 5:18-CV-05711 (BLF)
